Citation Nr: 0623697	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  94-44 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for varicose veins.  

2.	Entitlement to service connection for bilateral knee 
disorders.  

3.	Entitlement to service connection for a low back disorder.  

4.	Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Attorney




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
from April to May 1979, and from January to September 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Several of the issues on appeal, including service connection 
for varicose veins, pes planus, a bilateral knee disorder, 
and a low back disorder were denied by the Board in an 
October 1997 decision.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court), and the Board's decision was vacated pursuant 
to an August 1999 Order, following a Joint Motion for Remand 
and to Stay Further Proceedings.  The parties requested that 
the Court vacate the Board's October 1997 decision as to the 
issues of service connection for varicose veins, a bilateral 
knee disorder, and a low back disorder and remand the issues 
so that the Board could schedule the veteran for a hearing on 
appeal, obtain additional private medical records, and 
provide more specific reasons and basis for the denial of 
service connection.  The Court granted the joint motion and 
remanded the case to the Board.  The Court dismissed the 
issue relating to service connection for pes planus.  

The veteran testified at a hearing at the RO before a Member 
of the Board in June 2000.  While the Judge who presided over 
that hearing is not longer with the Board, the veteran, in 
correspondence received by VA in February 2006, elected to 
continue appellate consideration without an additional 
hearing.  A transcript of the hearing is on file.

The case was remanded by the Board in November 2000.

While the case was in remand status, the issue of service 
connection for a left shoulder disorder merged into the 
current appeal.  He appeared at a hearing before RO personnel 
with regard to this appeal.  There is a transcript of this 
hearing on file.

One issue developed for appellate review is service 
connection for varicose veins.  The evidence does not 
demonstrate that any varicose veins have been clinically 
established on the right side, and appellant has at times 
reported no problem on that side.  As such, the issue is 
recharacterized as set forth on the title page.

In association with the current appeal, the attorney listed 
on the title page indicated that he was no longer 
representing the veteran and had so notified the veteran.  By 
letter from the Board, the attorney was notified he would be 
recognized as the appellant's representative unless he took 
certain steps to verify the withdrawal of representation, or 
the appellant revoked the power of attorney.  No appropriate 
action has been identified, and thus the attorney is listed.  
Appellant has submitted several documents on his own behalf 
and has responded to Board communications, so there appears 
to be no prejudice in continuing with consideration of this 
matter.

The issues of service connection for a left shoulder disorder 
and low back disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	Varicose veins in the left leg, which are shown to have 
been present at the time of the veteran's entry into active 
duty in 1966, are not shown to have chronically increased in 
severity during any of the veteran's periods of active duty.  

2.	A bilateral knee disorder, now diagnosed as patellofemoral 
syndrome, was not evident during the veteran's first two 
periods of service and is not shown to have been caused by 
any in-service event.

3.	A bilateral knee disorder, now diagnosed as patellofemoral 
syndrome, pre-existed the veteran's third period of active 
duty, and is not shown to have increased in severity therein.  


CONCLUSIONS OF LAW

1.	Preexisting varicose veins of the left leg were not 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306.  (2005).

2.	A bilateral knee disorder was neither incurred in nor 
aggravated during the veteran's first two periods of service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.	A bilateral knee disorder preexisted the veteran's third 
period of service and was not aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131 1153; 38 C.F.R. §  (b). (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2001, November 2001, June 
2003, March 2005, and May 2005 the RO notified the appellant 
of the information and evidence necessary to substantiate the 
claim, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(b).

Regarding the veteran's claim for service connection for 
varicose veins, it is initially noted that review of the 
record shows no specific mention of varicose veins in the 
right leg.  On examination by VA in August 2003, the examiner 
stated that his review of the record found specific findings 
of varicose veins in the left leg only, with no evidence that 
the disability has been noted in the right lower extremity.  
Therefore, this discussion will be confined to varicose veins 
in the left leg.  

On examination at entry into active duty in 1966, varicose 
veins of the left leg were noted.  Thus, this disorder pre-
existed his first period of active duty.  The service medical 
records do not show that the veteran had any complaints of 
his varicose veins and they were not noted at the time of his 
examination for separation from his first period of service.  
During the veteran's brief second period of service, in April 
and May 1979, the veteran was treated for complaints that his 
left leg had been hurting for approximately three days, with 
onset after an episode of running.  Physical examination at 
that time showed painful varicose veins in the calf of the 
left leg.  The veteran continued to complain of left leg 
pain, despite the use of support hose.  A medical board 
evaluation was performed, which found that his disorder had 
preexisted service and his release was recommended and 
accomplished.  

During the time between the veteran's second and third 
periods of active duty, the veteran was evaluated on several 
occasions for complaints of left leg pain that were found to 
be associated with varicose veins.  Support hose was 
recommended.  On examination in January 1991, at the time the 
veteran was ordered to active duty in support of Operation 
Desert Shield/Storm, physical examination showed no 
abnormalities related to the veteran's lower extremities or 
vascular system.  In June 1991, he was treated for complaints 
of pain in the left leg after playing softball.  His history 
of varicose veins was reviewed.  Tenderness was noted in the 
veteran's calf and the assessment was of overuse syndrome.  
In August 1991, the veteran was treated in the emergency room 
for complaints that included left leg pain.  At that time, it 
was noted that he had a history of left leg varicosities for 
years that had been aggravated when he was called for active 
duty for the Persian Gulf Crisis.  On examination for 
demobilization from service, there were no clinical findings 
relating to his varicose veins.  

An examination was conducted by VA in December 1992.  At that 
time, no varicose veins were noted.  

Review of service department treatment records, dated in 
1993, show that the veteran had been evaluated by his private 
physician for his varicose vein disorder and had been advised 
to undergo a vein stripping procedure to treat his, now 
prominent varicose veins.  A vein ligation was performed in 
October 1993.  

In an August 2000 statement, the veteran's private physician 
indicated that he had treated the veteran for various 
disorders, including right shoulder, low back and lower 
extremity disabilities.  The disorders included the veteran's 
varicose veins.  The physician rendered an opinion that the 
varicosities of the veteran's lower extremities were 
exacerbated during course of his service in the military.  No 
basis for this opinion was offered, and it does not appear 
that the claims file was reviewed.

An examination was conducted by VA in June 2003.  At that 
time, varicose veins of the left lower extremity with 
sacculated varicosities in the left calf region were 
diagnosed.  Another examination was performed in August 2003 
for the purpose of obtaining a medical opinion regarding 
whether the veteran's varicose veins had increased in 
severity as a result of military service.  After review of 
the record and examination of the veteran, the examiner 
stated that he could find no record of an increase in 
severity during the veteran's first period of service, but 
there were indications of aggravation in 1979.  It was not 
clear whether this was above and beyond the natural progress 
of the disease and to state so would be to result to 
speculation.  The examiner indicated that there was no 
statement regarding an increase in severity of the vein 
condition until the veteran was sent for venous stripping in 
1993.  

The board finds that the record shows that the veteran 
entered service in 1966 with varicose veins in his left leg, 
which did not increase in severity during the first period of 
service.  The preexisting varicose veins were, as the 
veteran's private physician indicated, temporarily 
exacerbated by his second and third periods of service, but 
examination in December 1992 was completely negative for 
findings of varicose veins.  As the VA examiner indicated in 
August 2003, the veteran did not undergo a permanent increase 
in the severity of the vein condition until 1993, when 
surgery was recommended.  Under these circumstances, the 
Board does not find that the veteran's preexisting varicose 
vein disorder underwent a chronic increase in severity during 
any of his three periods of service.  As such, service 
connection must be denied.  

Regarding the veteran's claim for service connection for a 
bilateral knee disorder, review of the record from the 
veteran's first two periods of active duty show no complaint 
or manifestations of a knee disability.  After review of the 
medical records following the veteran's second period of 
service, no knee pain is noted until several years after 
separation.  As such, service connection based upon the first 
or second periods of service is not warranted.  

Review of the record shows that the veteran had complaints of 
knee pain in private treatment records dated in 1989 and 
1990.  On those occasions, degenerative changes were 
demonstrated on MRI studies of the left knee conducted in 
February 1990, which were consistent with meniscal 
disability.  In October 1990, the veteran had complaints of 
right knee pain when crepitus was noted.  An X-ray study 
reportedly showed minimal sclerosis of the medial tibia 
plateau, without spurring.  The impressions were moderately 
severe impingement syndrome and chondromalacia patella of the 
right knee.  

On examination for entry into service in January 1991, the 
veteran complained of having chronic knee pain.  The 
veteran's medical history report at that time showed that he 
reported having had swollen knee joints and intermittent 
swelling of the knees.  A decrease in range of motion of the 
knees was not reported.  Service medical records show that 
the veteran had complaints of knee pain in June 1991, after 
playing softball.  Overuse syndrome was diagnosed.  He was 
evaluated again several days later for continued complaints 
of pain.  At that time, patellofemoral syndrome was 
diagnosed.  The veteran underwent physical therapy for his 
bilateral knee complaints and, on examination for 
demobilization from service, in August 1991, bilateral 
patellofemoral syndrome was diagnosed.  

An examination was conducted by VA in December 1992.  At that 
time, examination showed the knees to be stable to anterior 
and posterior drawer as well as to varus and valgus stress.  
There was no effusion and no patellofemoral crepitus.  The 
diagnosis was of bilateral knee pain, with X-ray studies 
showing no evidence of degenerative joint disease and with 
normal range of motion.  

In an August 2000 statement, the veteran's private physician 
indicated that he believed that the veteran's had undergone 
an exacerbation of his bilateral knee disorder during the 
course of his military service.  On examination by VA in 
August 2003, a VA examiner assessed the veteran as having 
patellofemoral syndrome with chondromalacia patellae by MRI 
and residuals, and stated that it was not possible to 
document any traumatic changes other than the veteran's 
history that the knee pain had increased, without resulting 
to speculation.  

A veteran is presumed to have been in sound condition when 
examined and accepted into the service. 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003). The burden is on VA 
to prove by "clear and convincing evidence" that a disability 
existed prior to service. Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993). History of preservice existence of a condition 
as recorded in the induction examination will be considered, 
together with all other material evidence in determinations 
as to inception. 38 C.F.R. § 3.304(b)(1) (2003). Medical 
opinion, not just lay opinion, is necessary to show that a 
condition preexisted service. Miller v. West, 11 Vet. App. 
345, 348 (1998).

Here, the appellant's induction physical examination is in 
the file, and shows that the examiner recorded a history of 
knee pain, but did not document any disability of the knees.  
Medical records of the veteran's private physician clearly 
show; however, that the veteran had disabilities of each of 
his knees prior to his entry into his third period of 
service.  Thus, the Board finds that appellant had bilateral 
knee disorders unequivocally pre-dated his entry into his 
third period of military service.  

The question remains as to whether or not his preexisting 
knee disorder was aggravated by military service.  After 
review of the medical records prior and subsequent to his 
military service, the Board concludes that there was no 
increase in the severity of the bilateral knee disorder.  The 
examination by VA in 1992, approximately one year after the 
veteran's separation, shows normal range of motion of both 
knees, with no instability or crepitus.  These findings show 
that the veteran did not sustain a chronic increase in knee 
pathology during service.  This opinion is supported by the 
VA examiner who examined the veteran in 2003, who stated that 
any findings of an increase during service would be 
speculative.  Under these circumstances, service connection 
for bilateral knee disabilities is denied.  

It is noted for the record that the veteran has given sworn 
testimony at several hearing on appeal to the effect that he 
believes that there is a relationship between service and his 
claimed disabilities.  It is noted, however that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for varicose veins of the left leg and 
bilateral knee disorders is denied.  


REMAND

The veteran is also seeking service connection for left 
shoulder and low back disabilities.  His claim relating to 
his left shoulder disorder is to the effect that this 
disorder is related to his service-connected right shoulder 
disability.  Review of the record shows that in January 2001, 
a VA examiner indicated the left shoulder disability was not 
related to that of the right.  Subsequent to this, in 
February 2005, the veteran's private physician renders an 
opinion that the left shoulder disorder is secondary to 
overuse syndrome that is a direct result of the veteran 
needing to use his left upper extremity exclusively because 
of the disability of his service-connected right shoulder 
disorder.  Under these circumstances, it is believed that 
another medical opinion is necessary.  

Regarding the veteran's low back disorder, it is noted that 
the veteran had complaints of no back pain after physical 
training in April 1990 and October 1992.  This appears to 
have been while the veteran was undergoing inactive duty 
training.  Examination at his private physician in October 
1992 show that the veteran continued to complain of back pain 
and, in December 1992, a VA examiner noted that there was a 
remote back injury and spasm.  Back strain was noted on 
examination by VA in June 2003 and in August 2003, while the 
examiner indicated that there was not any relationship 
between current back complaints and the veteran's periods of 
active duty, no comments were made regarding these periods of 
inactive duty training.  Under these circumstances, 
additional development is warranted.  

While this matter is undergoing development, additional 
notice as required by Dingess, supra, will be provided.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide additional 
notice and development assistance as 
required by Dingess supra, as well as any 
other notice required by applicable laws 
and legal precedent.

2.	The veteran should be scheduled for an 
orthopedic examination to ascertain the 
current nature and etiology of left 
shoulder and low back disorders.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not that any disabilities now 
diagnosed are related to any of the 
veteran's periods of active or inactive 
duty, or to a service-connected disorder 
in any way, including by aggravation.  The 
claims folder should be made available for 
review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.	Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC prior to returning the case to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


